Case 6:20-cv-00520-GAP-EJK Document 29 Filed 06/22/20 Page 1 of 1 PageID 262




                            UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

   BOB SAMARA,

                          Plaintiff,

   v.                                                           Case No: 6:20-cv-520-Orl-31EJK

   THE JUICE PLUS+ COMPANY, LLC
   and JILL HERMAN,

                          Defendants.


                                                ORDER
          This Matter comes before the Court on the Motions to Dismiss filed by The Juice Plus+

   Company, LLC (Doc. 20) and Jill Herman (Doc. 19). On June 8, 2020, the Court denied the

   Plaintiff’s untimely motion for extension of time respond to the Motions to Dismiss. Doc. 26.

   Nevertheless, eleven days later, the Plaintiff filed an untimely response to each Motion to Dismiss

   (Docs. 27, 28). The Responses (Docs. 27, 28) are hereby STRICKEN as untimely. Because the

   Plaintiff has failed to timely respond to the Motions to Dismiss, and the Motions to Dismiss have

   colorable merit, the Motions to Dismiss (Docs. 19, 20) are GRANTED. If the Plaintiff wishes to

   file an amended complaint, he may do so within twenty-one (21) days of the date of this Order.

          DONE and ORDERED in Chambers, Orlando, Florida on June 22, 2020.




   Copies furnished to:

   Counsel of Record
   Unrepresented Party
